 



EXHIBIT 10(a)
CAMPBELL SOUP COMPANY
SEVERANCE PAY PLAN FOR SALARIED EMPLOYEES
(as amended and restated effective January 1, 2006)
     Campbell Soup Company established the Campbell Soup Company Severance Pay
Plan for Salaried Employees (the “Plan”) primarily to assist former U.S.
Salaried Employees while seeking other employment. The Plan is intended to be
and will be administered as an employee welfare benefit plan as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.

I.   PURPOSE

  1.1   The purpose of the Campbell Soup Company Severance Pay Plan for Salaried
Employees (the “Plan”) is: (a) to set forth the terms and circumstances under
which U.S. Salaried Employees of the Company whose employment is terminated may
be eligible for severance benefits; and (b) to set forth the terms under which
eligible Salaried Employees will be provided with severance benefits.        
This Plan, along with the Campbell Soup Company Supplemental Severance Pay
Policy for Exempt Salaried Employees, as amended and restated effective
January 1, 2006, supersedes and replaces all prior policies or plans for
Salaried Employees regarding severance benefits, except for severance policies,
plans or agreements that are effective in the event of a change in control of
the Company.

II.   DEFINITIONS

  2.1   “Company” means Campbell Soup Company and all wholly-owned U.S.
subsidiaries and affiliates, unless the Chief Executive Officer of Campbell Soup
Company has excluded such subsidiary or affiliate from participating in the
Plan.     2.2   “Compensation Limit” means the indexed compensation limit set
forth in section 401(a)(17) of the Internal Revenue Code, which for calendar
year 2006 is $220,000.     2.3   “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.     2.4   “Plan” means the Campbell Soup
Company Severance Pay Plan for Salaried Employees, as amended and restated,
effective
January 1, 2006.
    2.5   “Plan Administrator” means the chief Human Resources executive of
Campbell Soup Company.

 



--------------------------------------------------------------------------------



 



  2.6   “Salaried Employee” means an individual (a) who is employed by the
Company, (b) in a regular salaried full-time or part-time position regularly
scheduled to work 20 hours or more per week, and (c) who receives a regular and
stated compensation other than a pension, retainer or fees for consulting
services rendered.         Salaried Employee shall not include an employee who
is classified as a temporary employee, or who is paid on an hourly basis, or who
is a member of a bargaining unit, or whose employment by the Company is covered
by a written employment contract. In addition, Salaried Employee shall not
include individuals who are contract employees or who have represented
themselves to be independent contractors, or persons who the Company does not
consider to be employees or other similarly situated individuals regardless of
whether the individual is a common law employee of the Company. Notwithstanding
anything herein to the contrary, the term “Salaried Employee” shall not include
any person who is not so recorded on the payroll records of the Company,
including any such person who is subsequently reclassified by a court of law or
a regulatory body as a common law employee of such Company.     2.7  
“Supplemental Severance Plan” means the Campbell Soup Company Supplemental
Severance Pay Policy for Exempt Salaried Employees, as amended and restated,
effective January 1, 2006.     2.8   “Weekly Salary Rate” means the Salaried
Employee’s annual base salary at the time of termination, excluding overtime
pay, bonus or incentive payments, or other allowances, divided by 52 weeks.    
2.9   “Years of Service” means the total number of years of continuous
employment rendered as a regular employee of the Company and all its
wholly-owned subsidiaries and affiliates since the employee’s most recent date
of hire. Years of Service shall be full years; in the final year of employment,
service of six full months or more will be counted as one year.         In
addition to service with the Company, continuous years of employment with an
enterprise, the assets or stock of which is acquired by the Company, shall be
counted as years of service with the Company, unless Campbell Soup Company
excludes such prior service with the acquired enterprise.

III.   ELIGIBILITY FOR SEVERANCE PAY

  3.1   Eligible Terminations.

  (a)   General. A Salaried Employee whose separation from employment by the
Company due to one of the following events shall be eligible for severance pay:
(1) economic or organizational changes resulting in job elimination or
consolidation or (2) reduction in work force; provided such Salaried

2



--------------------------------------------------------------------------------



 



      Employee executes a release of claims as set forth in Article VI herein.  
  (b)   Specific Events. If any part, unit or function of the Company is
divested, outsourced, closed, or relocated to a different geographical area, the
determination of which shall be within the Company’s sole discretion, Salaried
Employees working in such part, unit or function of the Company who are
terminated by the Company as a direct result of the divestiture, outsourcing,
closing or relocation shall be eligible for severance pay; provided such
Salaried Employee executes a release of claims as set forth in Article VI
herein. Eligibility for severance pay will be forfeited if a Salaried Employee
resigns voluntarily prior to the termination date selected by the Company.    
(c)   Exceptions. Notwithstanding anything in the Plan to the contrary, a
Salaried Employee who experiences an otherwise eligible termination will not be
provided with severance pay if such Salaried Employee: (1) continues employment
with or is hired by the buyer, the Company or the third party outsourcing firm
in accordance with the terms of the applicable purchase and sales agreement, in
the case of a buyer, or the terms of the applicable outsourcing contract, in the
case of a third party outsourcing firm; or (2) is offered, but elects not to
accept, a position of employment with the buyer, the Company or the third party
outsourcing firm, in the same geographical area at the same or equivalent grade
level (the determination of which shall be in the Company’s sole discretion),
except as the Company may determine otherwise.         In addition, a Salaried
Employee whose resignation is requested, or who is terminated by the Company for
unsatisfactory job performance as determined by the Company, shall not be
eligible for severance pay under the Plan, except as the Company in its sole
discretion may determine otherwise.         Notwithstanding anything herein to
the contrary, a Salaried Employee who is terminated from his/her position
through Company-initiated action shall not be eligible to receive severance pay
under the Plan if the Salaried Employee refuses to accept another position of
employment with the Company in the same geographical area at or above such
Salaried Employee’s current grade level (as determined by the Company in its
sole discretion), except as the Company may determine otherwise.

  3.2   IneligibleTerminations. Salaried Employees whose separation from
employment is due to one of the following events shall not be eligible for
severance pay under the Plan: (a) resignation; (b) retirement; (c) termination
for cause, as determined by the Company in its sole discretion; (d) violation of
a Company policy which provides that violation may result in disciplinary action
including termination; (e) death; (f) disability; (g) failure to return at the
end of

3



--------------------------------------------------------------------------------



 



      an approved leave of absence (including medical leave of absence); (h) job
abandonment; (i) termination as a result of causes beyond the control of the
Company; or (j) a change in ownership of an entity, facility, or business unit
of the Company or a change in control of the Company.

IV.   NOTICE OF TERMINATION/NOTICE PAY

  4.1   Eligible non-exempt Salaried Employees shall receive two weeks’ notice
prior to termination. Eligible exempt Salaried Employees basis shall receive
four weeks’ notice prior to termination. In either case, eligible Salaried
Employees may, at the Company’s option, receive payment in lieu of notice.
Severance payments shall be in addition to such notice or payments made in lieu
of notice.

V.   SEVERANCE FORMULA

  5.1   Calculation of Payments. All severance payments shall be calculated
based upon the Salaried Employee’s Weekly Salary Rate.

  (a)   Non-Exempt Salaried Employee. Severance payments for a non-exempt
Salaried Employee shall be calculated as follows: severance pay of two weeks’
pay, plus one week of pay for each Year of Service through fifteen Years of
Service, and two weeks of pay for each Year of Service in excess of fifteen
Years of Service; provided, however, that no non-exempt Salaried Employee shall
receive more than 52 weeks of severance pay regardless of the number of his or
her Years of Service.

  (b)   Exempt Salaried Employee. Subject to Section 5.2 below, severance
payments for an exempt Salaried Employee shall be determined on the basis of the
Salaried Employee’s grade level on the date of employment termination as set
forth below. In addition, exempt Salaried Employees may be eligible for
additional severance benefits under the Supplemental Severance Plan based upon
their Years of Service.

            Grade Level   Severance Formula    
10-28
  Base Severance: 4 weeks of pay    
30-34
  Base Severance: 8 weeks of pay    
36-40
  Base Severance: 16 weeks of pay    
42-44
  Base Severance: 52 weeks of pay    
46 and above
  Base Severance: 26 weeks of pay  

  5.2   Maximum Severance Payment. The above payment schedule notwithstanding,
the maximum severance payment to any Salaried Employee under the Plan is limited
to the Compensation Limit.

4



--------------------------------------------------------------------------------



 



VI.   RELEASE OF CLAIMS

  6.1   In order to receive severance pay or other benefits under the Plan,
Salaried Employees who experience an eligible termination and become eligible
for severance pay must execute a Severance Agreement and General Release
satisfactory to the Company.

VII.   TIMING OF SEVERANCE PAY AND OTHER BENEFITS

  7.1   Timing of Severance Payments. Severance pay shall be paid in
installments according to the Salaried Employee’s regular payroll schedule.    
7.2   Other Benefits.

  (a)   Ongoing Benefits.

  (1)   Pension Plan. Eligibility for pension benefits when a Salaried Employee
begins to receive severance payments shall not preclude eligibility for
severance payments nor may one be offset against the other.     (2)   Savings
and Thrift Plans. To the extent that a Salaried Employee is otherwise eligible,
vesting in any Company contributions in the Campbell Soup Company Savings Plus
Plan for Salaried Employees (the “Savings Plan”) or any similar
Company-sponsored qualified savings plan will continue for the period of the
severance payments. Former Salaried Employees shall not be able to make
contributions to the Savings Plan or any similar Company-sponsored qualified
savings plan nor be eligible for matching contributions after their termination
date.     (3)   Medical and Life Insurance. Participation in the Campbell Soup
Company group life insurance and medical plans will continue until the end of
the severance payment period or until the recipient is eligible for benefit
coverage from another employer, whichever occurs first. Deductions for
continuing Company benefits will be made from the severance payments. The
recipient shall be deemed to be an employee solely for the limited purpose of
participation in the above-named benefit plans.

  (b)   Terminated Benefits. A Salaried Employee’s eligibility for and
participation in Campbell Soup Company’s short-term and long-term disability
plans, salary continuation plan, business travel and accident insurance,
supplemental accident insurance, and all other benefit programs cease according
to the terms of the respective plans. The coordination of severance payments
with benefits provided by an

5



--------------------------------------------------------------------------------



 



      applicable short-term or long-term disability plan will be in accordance
with the terms of such plans. Participation in future Campbell Soup Company
stock option awards, restricted stock grants and Campbell Soup Company-sponsored
long term incentive programs shall cease upon termination of employment. The
vesting of any awards granted prior to a Salaried Employee’s termination shall
be subject to the terms and conditions of the applicable the long term incentive
program under which such award was issued.         Subject to applicable state
wage laws, vacation pay due at the time of termination shall be paid in
installment payments, which shall be paid prior to installment severance
payments.

VIII.   REHIRING

  8.1   Rehire During Severance Pay Period. If a terminated Salaried Employee is
rehired by the Company during the period in which severance payments are being
made, severance payments shall cease.     8.2   Rehire After Severance Pay
Period. If a terminated Salaried Employee is rehired by the Company after the
receipt of all severance payments due under the Plan, no repayment of previously
paid severance shall be required.     8.3   Effect of Rehire Upon Future
Severance Payments. Years of Service shall not be counted twice in the career of
any Salaried Employee for Plan purposes if a terminated Salaried Employee is
rehired by the Company after the receipt of all severance payments due under the
Plan and the Supplemental Severance Plan, if applicable. Thus, if a Salaried
Employee is rehired after receiving all severance payments due under the Plan or
a predecessor plan or policy and the Supplemental Severance Plan, if applicable,
Years of Service shall be counted from such Salaried Employee’s most recent date
of rehire for the purposes of calculating severance pay in the event of a
subsequent eligible termination of such Salaried Employee. If, however, a
Salaried Employee is rehired during his or her severance pay period prior to the
payment of all severance payments due under the Plan and the Supplemental
Severance Plan, if applicable, all of his or her Years of Service shall be
restored to such rehired Salaried Employee for the purposes of calculating
future severance pay, if otherwise eligible under the terms of the Plan.

IX.   ADMINISTRATION

  9.1   Plan Administrator. The Plan Administrator has full and exclusive
authority to construe, interpret, and administer, in his or her sole discretion,
any and all provisions of the Plan. The Plan Administrator has full and
exclusive authority to consider and decide, in his or her sole discretion, all
questions (of fact or otherwise) in connection with the administration of the
Plan and any claim arising

6



--------------------------------------------------------------------------------



 



      under the Plan. Decisions or actions of the Plan Administrator with regard
to the Plan are conclusive and binding. The Plan Administrator may maintain such
procedures and records as he or she deems necessary or appropriate. The Plan
Administrator may delegate his or her powers.

  9.2   Claims Procedure.

  (a)   Generally, Salaried Employees need not file a claim to receive benefits
under the Plan. If, however, severance benefits are denied, a person making the
claim for severance benefits (the “Claimant”) may appeal by filing a written
notice of appeal with the Plan Administrator or his or her delegate within sixty
(60) days after the denial of the severance benefit. To the extent the Plan
Administrator has delegated review authority, the delegate shall possess the
authority necessary to construe, interpret, and administer the Plan, including
the authority to consider and decide all questions (of fact or otherwise) in
connection with claims arising under the Plan. The Plan Administrator or his or
her delegate will conduct a full and fair review, which will provide for the
Claimant’s right:

  (1)   to be represented by an individual whom the Company determines has been
properly authorized to act on Claimant’s behalf;     (2)   to present written
comments, documents, records, and any other information relating to the
Claimant’s claim for benefits under the Plan;     (3)   to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits; and     (4)
  to have all comments, documents, records, and other information submitted by
the Claimant relating to the claim reviewed.

  (b)   The Plan Administrator or the delegate’s decision will be rendered no
more than sixty (60) days after the request for review, except that such period
may be extended for an additional sixty (60) days if the Plan Administrator
determines that circumstances require such extension.     (c)   The Plan
Administrator, or the delegate, will promptly provide a Claimant with a written
decision in a manner calculated to be understood by the Claimant setting forth:

  (1)   findings of fact;     (2)   the specific reason or reasons for the
denial;

7



--------------------------------------------------------------------------------



 



  (3)   specific reference to pertinent Plan provisions on which the denial is
based;     (4)   a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits;
and     (5)   a statement of the Claimant’s right to bring an action under
ERISA.

  9.3   Exhaustion of Remedies; Limitation Period. A Claimant must follow the
claims and appeal procedures described in Section 9.2 of the Plan before taking
action in any other forum regarding a claim for benefits under the Plan. Any
suit or legal action initiated by a Claimant under the Plan must be brought no
later than one year following a final decision on the claim by the Plan
Administrator. This one-year limitation period on suits for benefits applies in
any forum where a Claimant initiates such suit or legal action.

X.   AMENDMENT AND TERMINATION

  10.1   The Chief Executive Officer of Campbell Soup Company reserves the right
to amend, modify, suspend, or terminate the Plan in any respect, at any time,
and without notice. Such amendment may include, without limitation,
discontinuing payments to Salaried Employees. The Chief Executive Officer of
Campbell Soup Company may delegate his authority to make certain amendments to
the Plan to the chief Human Resources executive of Campbell Soup Company;
however, such amendment authority shall be limited to amendments that do not
increase the benefits available under the Plan, unless otherwise required by
law, or substantially change the form of benefits provided under the Plan.      
  Notwithstanding the foregoing, no amendment shall have the effect of modifying
or reducing severance payments that have commenced to former Salaried Employees
who have been terminated before the adoption of such amendment.

XI.   GENERAL PROVISIONS

  11.1   Participant’s Rights Unsecured and Unfunded. The Plan at all times will
be entirely unfunded. No assets of the Company will be segregated or earmarked
to represent the liability for benefits under the Plan. The right of a Salaried
Employee to receive a payment under the Plan will be an unsecured claim against
the general assets of the Company. All payments under the Plan will be made from
the general assets of the Company. Notwithstanding anything in this Plan, no
Salaried Employee, or any other person, may acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Company.

8



--------------------------------------------------------------------------------



 



  11.2   No Enlargement of Employee Rights. Neither the establishment of the
Plan nor any action of the Company or any other person or entity may be held or
construed to confer upon any person any legal right to continue employment with
the Company. In this regard, the Company expressly reserves the right to
discharge any Salaried Employee, at any time, for any reason, in its sole
discretion and judgment.     11.3   Non-Alienation. Except as set forth in
Section 7.2(a)(3) of the Plan, no interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan may be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind. Nor may such interest to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.         Notwithstanding the foregoing, the Company shall
have the unrestricted right and power to set off against, or recover out of any
severance payments, any amounts owed or which become owed, to the Company by the
Salaried Employee to the extent permitted by law.     11.4   Applicable Law. The
Plan will be construed and administered in accordance with the provisions of
ERISA. To the extent ERISA does not apply, the Plan will be construed and
administered in accordance with New Jersey law without regard to conflict of
laws.     11.5   Taxes. The Company will withhold from any payments made
pursuant to the Plan such amounts as may be required by federal, state, or local
law, as applicable.     11.6   Drafting Errors. If, due to errors in drafting,
any Plan provision does not accurately reflect its intended meaning, as
demonstrated by consistent interpretations or other evidence of intent, or as
determined solely by Campbell Soup Company, the provision will be considered
ambiguous and will be interpreted by Campbell Soup Company in a fashion
consistent with its intent, as determined solely by Campbell Soup Company. The
Chief Executive Officer of Campbell Soup Company or his delegate may amend the
Plan retroactively to cure any such ambiguity.     11.7   Excess Payments. If
the Weekly Salary Rate, Years of Service, or any other relevant fact relating to
the determination of the Plan benefit is found to have been misstated or
mistaken for any reason (fact or law), the Plan benefit payable will be the Plan
benefit that would have been provided on the basis of the correct information.
Any excess payments due to such misstatement or mistake will be refunded to the
Company or withheld by the Company from any further amounts otherwise payable
under the Plan.

9



--------------------------------------------------------------------------------



 



  11.8   Impact on Other Benefits. Amounts paid under the Plan will not be
included in a Salaried Employee’s compensation for purposes of calculating
benefits under any other plan, program, or arrangement sponsored by the Company,
unless such plan, program, or arrangement expressly provides that amounts paid
under the Plan will be included.     11.9   Usage of Terms and Headings. Words
in the masculine gender include the feminine, and vice versa, unless qualified
by the context. Words used in the singular include the plural, and vice versa,
unless qualified by the context. Any headings are included for ease of reference
only, and are not to be construed to alter the terms of the Plan.     11.10  
Effective Date. The Plan is effective on January 1, 2006.

10